ORDER
PER CURIAM:
In this cause petitioner sought an alternative writ of prohibition or other appropriate writ, contending the respondent court and judge exceeded its jurisdiction in granting a certain motion.
The application was filed on July 23, 1973, counsel for petitioner was heard ex parte on that date and an order was thereafter entered calling for an adversary hearing to determine if this Court should accept jurisdiction in the matter. The proceedings were stayed until the further order of the Court.
The hearing was had on September 13, 1973, counsel for the parties were heard in oral argument and the matter taken under advisement.
*548The Court having considered the argument, the briefs of the parties filed herein and the court record, declined to accept jurisdiction, and the application is therefore denied. The stay order is rescinded and this cause is dismissed.